DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
Claims 1, 7-9, 12, and 16-17 have been amended. 
No claims have been canceled or added.
Applicant’s amendments overcome the 112 rejections.

Response to Arguments
Applicant’s arguments concerning art rejection for the independent claims have been fully considered and are moot in view of the new ground of rejection caused by applicant amendments.
Applicant arguments concerning the rejection of claim 4 have been fully considered and are not persuasive.
Applicant argues that the prior art Davis does not teach schema that describes infrastructure as a set of elements, aspects, models and relationships. Examiner respectfully disagree, as mentioned in the rejection, Davis invention may be applied in any environment which means it could be used for infrastructures like buildings, railways, roads…etc (see again at least col 4 lines 35-40). The examiner further notes that the infrastructure is merely a description which is essentially an intended use of the invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 8,631,048 B1) published on Jan. 14, 2014, in view of Blanco et al. (US 2004/0230619 A1) published on Nov. 18, 2004, further in view of Rosjat et al. (US 2013/0304724 A1) published on Nov. 14, 2013.

Claim 1. Davis teaches: A method of aligning source infrastructure data to be compatible with a conceptual schema that provides a unified digital description of real-world infrastructure, comprising: 
detecting source data of an infrastructure description in one or more external databases or source files has changed since a last alignment (col. 9 lines 35-45 and Fig. 2, the system receives new data 230. Col. 9 lines 59-65, aligning the new data sets with previously encountered and aligned data sets).
 in response to the detecting, reading at least the changed source data [by a source-format-specific bridge] software process executing on one or more electronic devices (col 6 lines 5-15, the extraction mapping agent 125 extract information stored in each data set and represent the information as a set of insertions).
(col 9 lines 65-67 through col 10 lines 1-10, aligning new data sets with preexisting data sets. Col 12 lines 52-65, the alignments using schema ontology mapping).
storing the changeset for eventual application to a particular instance of a database maintained according to an underlying database schema of the conceptual schema to update an infrastructure description therein, by modifying tables of the particular instance of the database or the structure of the particular instance of the database (col 6 lines 11-15, extraction results (from the new data sets) are stored as a set of intermediate ontology assertions for each dataset schema in a knowledge base. Col 2 lines 38-42, modifying an existing ontology based on the ontology assertions). and
 outputting database entries from the particular instance of the database to a client, the client usable to at least display a visualization of the updated infrastructure description to a user (col 21 lines 66-67, the evolved ontology maybe saved and output to a user).
Davis does not explicitly teach: determining, by an update agent executing on the one or more 12electronic devices, effects of the produced description on a database maintained 13according to an underlying database schema of the conceptual schema and producing 14therefrom a changeset that recreates the effects.
On the other hand, Blanco teaches: determining, by an update agent executing on the one or more 12electronic devices, effects of the produced description on a database maintained 13according to an underlying database schema of the conceptual schema and producing 14therefrom a changeset that recreates the effects (par.0149, the updates are stored in replication log and used to recreate the change on the consumer replica).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the log of Blanco to the data alignment method of Davis to produce 

Davis teaches using agents to extract information from the new data sets but does not explicitly teach: reading the changed data sets by a source-format specific bridge software.
On the other hand, Rosjat teaches:  reading the changed data sets by a source-format specific bridge software (par.0033, source specific adapter is used to retrieve data form the corresponding source and convert the data from the source format to a unified data format).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the adapters of Rosjat to the data alignment method of Davis to produce an expected result of reading the changed data sets by a source-format specific bridge software. The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to have an overview of data in heterogeneous systems (Rosjat, par.0002).

Claim 2, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. Rosjat further teaches: wherein the bridge software process is one of a plurality of different source-format-specific bridge software processes each related to a specific legacy client of a specific product, discipline, or phase that uses source data in one or more associated external databases or source files (par. 0033, the adapter is selected from a plurality of adapters based on the data source type).

Claim 3, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. Davis further teaches: wherein the conceptual schema is structured as a family of hierarchically layered domains, and the aligning aligns the changed source data to produce data according to a domain (col 6 line 60, the intermediate schema ontology used to represent each database maybe formed as a hierarchy of class definitions).

Claim 4, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. Davis further teaches: wherein the conceptual schema describes infrastructure as a set of elements, aspects, models and relationships (col 4 4 lines 35-40, the solutions disclosed herein may be applied in any environment in which there are multiple data sets (e.g. multiple models, data definitions, schemas, vocabularies and ontologies) where it is desired to have aligned schema ontology. col 10 lines 62-67, the base ontology, intermediate ontologies and other ontology described maybe built around a representation of relationships between data elements in a subject-data property (aspect) or subject-object format).

Claim 5, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. Davis further teaches: wherein the reading further comprises accessing at least the changed source data by a source-format-specific access library or application executing on the one or more electronic devices (par.0033, source specific adapter is used to retrieve data form the corresponding source and convert the data from the source format to a unified data format. Par.0045, the adapters can be computer programs executed on one or more computing devices).

Claim 6, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. Davis further teaches: wherein the detecting further comprises: receiving an event triggered by the external databases or a document management system that maintains the source files (col. 9 lines 35-45 and Fig. 2, the system receives new data 230. Col 5 lines 33-34, aligning data received from different databases).

Claim 7, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. Davis further teaches: wherein the aligning comprises at least one of generating elements, models and aspects that express the changed source data, choosing types of elements and models that classify the changed source data as associated with modeling perspectives, generating role elements that describe usage of the changed source data, creating relationships which relate elements, models and aspects for the changed source data to themselves or existing elements, models and aspects, transforming spatial data from a source coordinate system into a spatial coordinate system used by the conceptual schema, or transforming unit labels from a source unit system into a unit system used by the conceptual schema (col 11 lines 3-9, alignment process 210 may include an analysis process 214 to process intermediate ontology assertions for each schema and aggregate and align them into consistent schema where common elements are identified and matched to create a single set of schema ontology assertions 222. Col 12 lines 52-65, alignment module 216 determines traceability relationship (e.g. mapping elements of intermediate schema ontology assertions). Col 14 lines 55- 60, alignment requires consistent interpretation of the terms and relationships embodied in each of the models. Col 15 lines 1-5, the alignment process 210 associates other terms with the schema terms and expand the possibility of a semantic match between schema definitional terms).

Claim 17. Davis teaches: A non-transitory computer readable medium having software encoded thereon for aligning source infrastructure data to be compatible with a conceptual schema that provides a unified digital description of real-world infrastructure, the software when executed by one or more computing devices operable to: 
(col. 9 lines 35-45 and Fig. 2, the system receives new data 230. Col. 9 lines 59-65, aligning the new data sets with previously encountered and aligned data sets).
  read at least the changed source data [by a source-format-specific bridge] software process  (col 6 lines 5-15, the extraction mapping agent 125 extract information stored in each data set and represent the information as a set of insertions).
 align the changed source data with the conceptual schema to produce a description compliant with the conceptual schema, the aligning to use one or more schema mappings (col 9 lines 65-67 through col 10 lines 1-10, aligning new data sets with preexisting data sets. Col 12 lines 52-65, the alignments using schema ontology mapping).
store the changeset for eventual application to a particular instance of a database maintained according to an underlying database schema of the conceptual schema to update an infrastructure description therein, by modifying tables of the particular instance of the database or the structure of the particular instance of the database (col 6 lines 11-15, extraction results (from the new data sets) are stored as a set of intermediate ontology assertions for each dataset schema in a knowledge base. Col 2 lines 38-42, modifying an existing ontology based on the ontology assertions). and
 display a visualization of the updated infrastructure description on the clients to a user (col 21 lines 66-67, the evolved ontology maybe saved and output to a user).
Davis does not explicitly teach: produce a changeset that recreates effect of the produced description.
On the other hand, Blanco teaches: produce a changeset that recreates effect of the produced description (par.0149, the updates are stored in replication log and used to recreate the change on the consumer replica).


Davis does not explicitly teach: read the changed data sets by a source-format specific bridge software.
On the other hand, Rosjat teaches:  reading the changed data sets by a source-format specific bridge software (par.0033, source specific adapter is used to retrieve data form the corresponding source and convert the data from the source format to a unified data format).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the adapters of Rosjat to the data alignment method of Davis to produce an expected result of reading the changed data sets by a source-format specific bridge software. The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to have an overview of data in heterogeneous systems (Rosjat, par.0002).

Claim 18, The combination of Davis, Blanco and Rosjat teaches the non-transitory computer readable medium of claim 17. Rosjat further teaches: wherein the bridge software process is one of a plurality of different source-format-specific bridge software processes each related to a specific legacy client of a specific product, discipline, or phase that uses source data in one or more associated external databases or source files (par. 0033, the adapter is selected from a plurality of adapters based on the data source type).

Claim 19, The combination of Davis, Blanco and Rosjat teaches the non-transitory computer readable medium of claim 17. Davis further teaches: wherein the conceptual schema is structured as a family of hierarchically layered domains, and the software to align is operable to produce data according to a domain schema of the conceptual schema (col 6 line 60, the intermediate schema ontology used to represent each database maybe formed as a hierarchy of class definitions).

Claim 20, The combination of Davis, Blanco and Rosjat teaches the non-transitory computer readable medium of claim 17. Davis further teaches: wherein the conceptual schema describes infrastructure as a set of elements, aspects, models and relationships (col 4 4 lines 35-40, the solutions disclosed herein maybe applied in any environment in which there are multiple data sets (e.g. multiple models, data definitions, schemas, vocabularies and ontologies) where it is desired to have aligned schema ontology. col 10 lines 62-67, the base ontology, intermediate ontologies and other ontology described maybe built around a representation of relationships between data elements in a subject-data property (aspect) or subject-object format).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 8,631,048 B1) published on Jan. 14, 2014, in view of Blanco et al. (US 2004/0230619 A1) published on Nov. 18, 2004, further in view of Rosjat et al. (US 2013/0304724 A1) published on Nov. 14, 2013, further in view of Brahmadesam et al. (US 10,909,143 B1) filed on Apr. 14, 2017.

Claim 8, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. The combination does not explicitly teach: wherein the determining effects and producing therefrom the changeset comprises writing data to a private copy of the given instance of the database with change-detection functionality turned on to record effects of modification commands on the private copy.
 (col 3 lines 1-17, a copy of database is used to test, develop and apply the changes. Schema changes may be applied to a copy of the database rather than a source database in order to test or alter the way the database performs. Col 4 lines 44-60, database data modifications are stored in the copy database). 
 6accumulating a record of the recorded effects (see Fig. 3 (transaction log, redo log) and col. 6 lines 13-20, redo log has redo log sequences (accumulating) assigned to redo log records).
and 7saving the record in a form of the changeset (col 6 lines 13-20 change records are saved in the redo log which is stored in memory).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the database copy of Brahmadesam to the data alignment method of Davis to produce an expected result of writing data to private copy of the database and record effects of the modifications. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid database access disruption by using a copy database to test, develop and apply changes (Brahmadesam, col 3 lines 1-5).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 8,631,048 B1) published on Jan. 14, 2014, in view of Blanco et al. (US 2004/0230619 A1) published on Nov. 18, 2004, further in view of Rosjat et al. (US 2013/0304724 A1) published on Nov. 14, 2013, further in view of Levine et al. (US 2011/0295575 A1) published on Dec. 1, 2011.

Claim 9, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. The combination does not explicitly teach: wherein the particular instance of the database is a constituent instance of a distributed database maintained cloud-based infrastructure modeling hub services software.
On the other hand, Levine teaches: wherein the particular instance of the database is a constituent instance of a distributed database maintained cloud-based infrastructure modeling hub services software (par.0013, data related to infrastructure is collected and stored in data storage system 110. Par.0014, data storage 110 maybe distributed repositories. Par.0031, data storage system 110 may include computing clouds. par. 0040, modeling and analytic system includes one or more computing devices that are clouds of servers).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the distributed repositories of Levine to the data alignment method of Davis to produce an expected result of distributed database maintained cloud-based infrastructure modeling hub services software. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently store and access data and allow for easy data sharing.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 8,631,048 B1) published on Jan. 14, 2014, in view of Blanco et al. (US 2004/0230619 A1) published on Nov. 18, 2004, further in view of Rosjat et al. (US 2013/0304724 A1) published on Nov. 14, 2013, further in view of Thole (US 2005/0262182 A1) published on Nov. 24, 2005.

Claim 10, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. Davis further teaches: wherein the update agent is a web service (col 10 lines 17-20, data alignment processes may be implemented using web services. Col 3 lines 62-67, agents align the intermediate ontologies to the final aligned schema ontology).
Davis does not teach the update agent called remotely by the bridge software process.
On the other hand, Thole teaches: the update agent called remotely by the bridge software process (par.0017, application programs and resource managers call methods to commit or rollback updates to a database).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the resource managers and methods of Thole to the data alignment method of Davis to produce an expected result of the update agent called remotely by the bridge software process. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently manage data changes.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 8,631,048 B1) published on Jan. 14, 2014, in view of Blanco et al. (US 2004/0230619 A1) published on Nov. 18, 2004, further in view of Rosjat et al. (US 2013/0304724 A1) published on Nov. 14, 2013, further in view Sonderegger et al. (US 6,173,289 B1) published on Jan. 9, 2001.

Claim 11, The combination of Davis, Blanco and Rosjat teaches the method of claim 1. The combination does not explicitly teach: wherein the update agent is a local library used by the bridge software process.
On the other hand, Sonderegger teaches: wherein the update agent is a local library used by the bridge software process (col 7 lines 10-13, the interface library 34 include local interface library 36 storing a set of API routines that may be invoked by the administrator software 42 or user software to access and modify the schema database 28).

Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 8,631,048 B1) published on Jan. 14, 2014, in view of Blanco et al. (US 2004/0230619 A1) published on Nov. 18, 2004, further in view of Rosjat et al. (US 2013/0304724 A1) published on Nov. 14, 2013, further in view of Sundelin et al. (US 2020/0387498 A1) filing priority of Apr. 24, 2017.


Claim 12. Davis teaches: A system for aligning source infrastructure data to be compatible with a conceptual schema that provides a unified digital description of real-world infrastructure, comprising:
 a legacy client executing on a first computing device, the legacy client configured to utilize one or more databases or source files according to a source format (Fig. 2, database 235, uses old schema before new data set comes in).
 a client executing on a second computing device, the client including a user interface (col 21 lines 66-67 through col 22 line 1, the evolved ontology maybe saved and output to a user interface. See also col 13 lines 3-6, user interface 250).
 and 
a source-format-specific bridge software process executing on one or more cloud computing devices configured to detect a change since a last alignment to source data in the one or more external databases or source files utilized by the legacy client (col. 9 lines 35-45 and Fig. 2, the system receives new data 230. Col. 9 lines 59-65, aligning the new data sets with previously encountered and aligned data sets)and in response to the detection, read at least the changed source data and align the changed source data with the conceptual schema to produce a description compliant with the conceptual schema  (col 6 lines 5-15, the extraction mapping agent 125 extract information stored in each data set and represent the information as a set of insertions. col 9 lines 65-67 through col 10 lines 1-10, aligning new data sets with preexisting data sets. Col 12 lines 52-65, the alignments using schema ontology mapping).

infrastructure modeling hub services software executing on the one or more cloud computing devices configured to storing the changeset for eventual application to a particular instance of a database maintained according to an underlying database schema of the conceptual schema to update an infrastructure description therein (col 6 lines 11-15, extraction results (from the new data sets) are stored as a set of intermediate ontology assertions for each dataset schema in a knowledge base. Col 2 lines 38-42, modifying an existing ontology based on the ontology assertions).  wherein the client is configured to output database entries from the particular instance of the database, such that the legacy client and the client see a same infrastructure description (col 21 lines 66-67, the evolved ontology maybe saved and output to a user).
Davis does not explicitly teach: an update agent executing on one or more cloud computing devices configured to 15determine effects of the produced description on a database maintained according to an 16underlying database schema of the conceptual schema and produce therefrom a 17changeset that recreates the effects.
On the other hand, Blanco teaches: an update agent executing on one or more cloud computing devices configured to 15determine effects of the produced description on a database maintained according to an 16underlying database schema of the conceptual schema and produce therefrom a 17changeset that recreates the effects (par.0149, the updates are stored in replication log and used to recreate the change on the consumer replica).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the log of Blanco to the data alignment method of Davis to produce an expected result of storing the description to recreate the effect. The modification would be obvious 
Davis teaches using agents to extract information from the new data sets but does not explicitly teach: aligning the changed data sets by a source-format specific bridge software.
On the other hand, Rosjat teaches:  aligning the changed data sets by a source-format specific bridge software (par.0033, source specific adapter is used to retrieve data form the corresponding source and convert the data from the source format to a unified data format).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the adapters of Rosjat to the data alignment method of Davis to produce an expected result of reading the changed data sets by a source-format specific bridge software. The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to have an overview of data in heterogeneous systems (Rosjat, par.0002).
The combination of Davis and Rosjat does not explicitly teach the alignment is performed by cloud computing.
On the other hand, Sundelin teaches: the alignment is performed by cloud computing (par.0033, transforming data in a first schema to data in a second schema. Par.000062, the features and functions can be cloud-based or partially cloud-based architecture).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the cloud-based architecture of Sundelin to the data alignment method of Davis to produce an expected result of the alignment is performed by cloud computing. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently manage access to data and services.

Claim 13, The combination of Davis, Blanco Rosjat and Sundelin teaches the system of claim 12. Rosjat further teaches: wherein the bridge software process is one of a plurality of different source-format-specific bridge software processes each related to a specific legacy client of a specific product, discipline, or phase that uses source data in one or more associated external databases or source files (par. 0033, the adapter is selected from a plurality of adapters based on the data source type).

Claim 14, The combination of Davis, Blanco Rosjat and Sundelin teaches the system of claim 12. Davis further teaches: wherein the conceptual schema is structured as a family of hierarchically layered domains, and the bridge software process is configured to align the changed source data to produce data according to a domain schema of the conceptual schema (col 6 line 60, the intermediate schema ontology used to represent each database maybe formed as a hierarchy of class definitions).

Claim 15, The combination of Davis, Blanco Rosjat and Sundelin teaches the system of claim 12. Davis further teaches: wherein the conceptual schema describes infrastructure as a set of elements, aspects, models and relationships (col 4 4 lines 35-40, the solutions disclosed herein may be applied in any environment in which there are multiple data sets (e.g. multiple models, data definitions, schemas, vocabularies and ontologies) where it is desired to have aligned schema ontology. col 10 lines 62-67, the base ontology, intermediate ontologies and other ontology described maybe built around a representation of relationships between data elements in a subject-data property (aspect) or subject-object format).

Claim 16, The combination of Davis, Blanco Rosjat and Sundelin teaches the system of claim 12. Davis further teaches: wherein the alignment comprises at least one of generating elements, models and aspects that express the changed source data, choosing types of elements and models that classify  (col 11 lines 3-9, alignment process 210 may include an analysis process 214 to process intermediate ontology assertions for each schema and aggregate and align them into consistent schema where common elements are identified and matched to create a single set of schema ontology assertions 222. Col 12 lines 52-65, alignment module 216 determines traceability relationship (e.g. mapping elements of intermediate schema ontology assertions). Col 14 lines 55- 60, alignment requires consistent interpretation of the terms and relationships embodied in each of the models. Col 15 lines 1-5, the alignment process 210 associates other terms with the schema terms and expand the possibility of a semantic match between schema definitional terms).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145